

Exhibit 10.21


ZOETIS INC.
2013 Equity and Incentive Plan
RESTRICTED STOCK UNIT AWARD
Zoetis Inc. (the “Company”) has granted to the person named below (the
“Participant”), an Award of Restricted Stock Units, subject to all of the terms,
definitions and provisions of this Restricted Stock Unit Award (this “RSU
Award”) and the Zoetis Inc. 2013 Equity and Incentive Plan (the “Plan”), which
is incorporated herein by reference, as follows:
Participant Name        
Date of Grant        
Number of Restricted Stock Units         
Unless otherwise defined in this RSU Award, the terms used in this RSU Award
shall have the meanings defined in the Plan. In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this RSU
Award, the terms and conditions of the Plan will prevail.
1.Vesting Schedule.
Regular Vesting Schedule: Subject to any acceleration provisions contained in
the Plan or set forth below, 100% of the total Number of Restricted Stock Units
subject to this Award shall vest and be settled on the third annual anniversary
of the Date of Grant; provided that this Award shall cease vesting immediately
upon Participant's Termination of Employment.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in accordance with any of the
provisions of this RSU Award unless Participant has continuously and actively
been employed with, or providing services to, the Company or any of its
Subsidiaries or Affiliates from the Date of Grant until the date such vesting
occurs. For non-U.S. Participants and for purposes of this Award and
participation in the Plan, Termination of Employment will be deemed to be as of
the date that notice of termination is provided (whether by the Company or
Subsidiary or Affiliate for any reason or by Participant upon resignation) and
will not be extended by any notice period or “garden leave” that may be required
contractually or under applicable law. Notwithstanding the foregoing, the
Administrator (or any delegate) shall have the sole discretion to determine when
Participant is no longer employed or providing services for purposes of this
Award and participation in the Plan.
Accelerated Vesting Schedules
Subject to the general provisions above, in the event of the following
circumstances, the following vesting and settlement provisions shall apply:
(a)    Death. In the event of Participant's Termination of Employment due to
Participant's death, 100% of the Restricted Stock Units subject to this Award
will vest and be settled immediately upon such termination. The person named in
Participant's will or Participant's beneficiary, as the case may be, will
receive the Shares issued upon settlement of Participant's Restricted Stock
Units, subject to applicable law.
(b)    Total and Permanent Disability. In the event of Participant's Termination
of Employment due to Participant's Total and Permanent Disability (as defined
below), 100% of the Restricted Stock Units subject to this Award will vest and
be settled immediately upon such termination. For purposes of this Award, “Total
and Permanent Disability” shall have the meaning set forth in the Company's
long-term disability program.
(c)    Retirement. In the event of Participant's Termination of Employment due
to Participant's Retirement (as defined below) on or after the first anniversary
of the Date of Grant, a pro-rata portion of the unvested Restricted Stock Units
scheduled to vest on the next vesting date will immediately vest upon such
Retirement based on the number of days that Participant was an active Employee
prior to Participant's Retirement through the date of Participant's Termination
of Employment, and such vested Restricted Stock Units will be settled as soon as
practicable after Participant's Termination of Employment (and, in any event, no



-1-

--------------------------------------------------------------------------------



later than thirty (30) days after Participant's Termination of Employment). For
purposes of this Award, “Retirement” means Participant has attained a minimum
age of fifty-five (55) and a minimum of ten (10) years of service with the
Company or any Affiliate.
(d)    Termination as a Result of a Plant Closing or Restructuring Event. In the
event of Participant's Termination of Employment as a result of a plant closing
or Restructuring Event (as defined below), a pro-rata portion of the unvested
Restricted Stock Units scheduled to vest on the next vesting date will
immediately vest upon such Termination of Employment based on the number of days
that Participant was an active Employee prior to Participant's Termination of
Employment through the date of Participant's Termination of Employment, and such
vested Restricted Stock Units will be settled as soon as practicable after
Participant's Termination of Employment (and, in any event, no later than thirty
(30) days after Participant's Termination of Employment). For purposes of this
Award, a “Restructuring Event” means an involuntary Termination of Employment
without Cause and not related to performance, that is the direct result of
curtailment, cessation of operations, relocation of operations, reorganization
or position elimination or job restructuring due to a change in required
competencies or qualification for positions, as determined by the Plan
Administrator, in its sole discretion.
(e)    Termination without Cause or Resignation for Good Reason following a
Change in Control. In the event of Participant's Termination of Employment by
the Company without Cause (as defined below) or as a result of Participant's
resignation for Good Reason (as defined below), in either case, upon or within
twenty-four (24) months following the consummation of a Change in Control, 100%
of the Restricted Stock Units subject to this Award will immediately vest and
settle upon such termination.
For purposes of this Award, “Cause” means (i) an act of dishonesty, fraud or
misrepresentation made by Participant in connection with Participant's
responsibilities to the Company, (ii) Participant's willful, material violation
of any law or regulation applicable to the business of the Company; (iii)
Participant's conviction of, or plea of nolo contendere to, a felony or any
crime that, in either case, has resulted in or is reasonably expected to result
in material injury to the business or reputation of the Company, (iv)
Participant's willful misconduct or gross negligence in connection with carrying
out Participant's job responsibilities to the Company, (v) Participant's
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom Participant owes an obligation of
nondisclosure as a result of Participant's relationship with the Company; (vi)
Participant's willful breach of any obligations under any written agreement or
covenant with the Company that is injurious to the Company; (vii) Participant's
violation or disregard of any Company policy that has resulted in or is
reasonably expected to result in material injury to the business or reputation
of the Company; or (viii) Participant's failure or refusal to perform
Participant's duties and responsibilities to the Company. For purposes of
clarity, all references herein to the Company shall include references to any
Affiliate and any successor to the Company or any Affiliate, and a termination
without “Cause” does not include any termination that occurs as a result of
Participant's death or disability.
For purposes of this Award, “Good Reason” means Participant's resignation due to
the occurrence of any of the following conditions which occurs without
Participant's written consent, provided that the requirements regarding advance
notice and an opportunity to cure set forth below are satisfied: (i) a material
reduction of Participant's base compensation (other than as part of an
across-the-board salary reduction applicable to all similarly situated
employees); (ii) a material reduction of Participant's duties, authority,
responsibilities or reporting relationship, relative to Participant's duties,
authority, responsibilities or reporting relationship as in effect immediately
prior to such reduction; or (iii) the Company (or a successor, if appropriate)
requires Participant to relocate to a facility or location more than twenty-five
(25) miles away from the location at which Participant was working immediately
prior to the required relocation and such relocation increases Participant's one
way commute by thirty (30) minutes or more during normal commuting hours and
under typical traffic conditions.  In order for Participant to resign for Good
Reason, Participant must provide written notice to the Company of the existence
of the Good Reason condition within sixty (60) days of the initial existence of
such Good Reason condition and not be required to provide for the acceleration
of vesting described herein as a result of such proposed resignation. Upon
receipt of such notice, the Company will have thirty (30) days during which it
may remedy the Good Reason condition. If the Good Reason condition is not
remedied within such thirty (30) day period, Participant may resign based on the
Good Reason condition specified in the notice effective no later than thirty
(30) days following the expiration of the Company's thirty (30) day cure period.
2.Company's Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share if the Restricted Stock Unit vests. Unless and until the
Restricted Stock Units have vested in the manner set forth in Section 1 above,
Participant will have no right to payment of any Shares. Prior to actual payment
of any Shares, such Restricted Stock Unit will represent an unsecured obligation
of the Company. Restricted Stock Units will be automatically settled and paid to
Participant in Shares (including fractional



-2-

--------------------------------------------------------------------------------



Shares) upon vesting of such Restricted Stock Units, subject to Participant
satisfying any applicable tax, tax withholding or other obligations as set forth
in Section 5.
3.Forfeiture upon Termination of Employment. Notwithstanding any contrary
provision of this RSU Award, in the event of Participant's Termination of
Employment for any or no reason, the vesting of the Restricted Stock Units will
immediately cease and the balance of the Restricted Stock Units that have not
vested as of the date of Participant's Termination of Employment and do not vest
as a result of Participant's Termination of Employment will be immediately
forfeited without consideration. The Company shall have the sole discretion to
determine when Participant's Termination of Employment occurs. Further,
notwithstanding anything stated herein or the Plan, if this Award is not assumed
or substituted in connection with a Change in Control, this Award shall
terminate in its entirety immediately following such Change in Control.
4.Inappropriate Activity. To the extent permitted by applicable law, if at any
time Participant engages in any activity in competition with any activity of the
Company or any Affiliate, or in any activity inimical, contrary or harmful to
the interests of the Company or any Affiliate, including, but not limited to:
(i) conduct related to Participant's employment for which either criminal or
civil penalties against Participant may be sought, (ii) violation of Company or
any Affiliate policies, including, without limitation, the Company's insider
trading policy, (iii) accepting employment with or serving as a consultant,
advisor or in any other capacity to an employer that is in competition with or
acting against the interest of the Company or any Affiliate, (iv) disclosing or
misusing any confidential information or material concerning the Company or any
Affiliate, or (v) participating in a hostile takeover attempt, this Award shall
immediately terminate in its entirety.
5.Tax Obligations. Regardless of any action the Company or Participant's
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other taxes or social contributions, withholdings, required
deductions, or other payments, if any, that arise upon the grant or vesting of
the Restricted Stock Units or the holding or subsequent sale of Shares, and the
receipt of dividends (or dividend equivalent units), if any (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and the Employer (a)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including grant or vesting, the holding or subsequent sale of Shares acquired
under the Plan, and the receipt of dividends (or dividend equivalents), if any;
and (b) does not commit to and is under no obligation to structure the terms of
the Restricted Stock Units or any aspect of the Restricted Stock Units to reduce
or eliminate Participant's liability for Tax-Related Items, or achieve any
particular tax result. Further, if Participant has become subject to Tax-Related
Items in more than one jurisdiction, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Notwithstanding any contrary provision of this RSU Award, no Shares will be
issued (or other payment made) to Participant, unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by
Participant with respect to the payment of any Tax-Related Items that the
Company determines must be satisfied with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit Participant to satisfy such
Tax-Related Items, in whole or in part (without limitation) by (a) paying cash,
(b) electing to have the Company withhold the minimum statutory amount of Shares
otherwise deliverable pursuant to this Award, (c) delivering to the Company
already vested and owned Shares, or (d) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise). To
the extent determined appropriate by the Company in its discretion, it will have
the right (but not the obligation) to satisfy any Tax-Related Items by reducing
the number of Shares otherwise deliverable to Participant. If Participant fails
to make satisfactory arrangements for the payment of any required Tax-Related
Items hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Section 1 above, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.
6.Rights as Stockholder. Until the issuance of the Shares subject to this Award
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of capital stock shall exist with respect to
this Award. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 7 below and Section 3.2 of the Plan.



-3-

--------------------------------------------------------------------------------



7.Dividend Equivalent Units. Unless otherwise set forth in the Country Specific
Addendum, if the Company declares a dividend on its Common Stock, Participant
will be entitled to receive a dividend equivalent unit equal to (i) the amount
of such dividend declared and paid with respect to one share of Common Stock,
multiplied by (ii) the number of Restricted Stock Units, and dividend equivalent
units, subject to this RSU Award, if any, that are outstanding on the applicable
dividend record date with respect to such dividend payment date. Dividend
equivalent units will not be credited with interest. Unless otherwise set forth
in the Country Specific Addendum dividend equivalent units shall be paid in
Shares and shall be paid on the date on which the Company issues the Shares
underlying such Restricted Stock Units, and dividend equivalent units, on which
the dividend equivalent units were issued. The Administrator may prospectively
change the method of crediting dividend equivalent units as it, in its sole
discretion, determines appropriate from time to time provided that such change
does not have a material adverse tax effect on Participant.
8.No Guarantee of Continued Service or Grants. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS RSU AWARD, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT'S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE EMPLOYER) TO TERMINATE PARTICIPANT'S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE (SUBJECT TO APPLICABLE LAWS).
Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time;
(b)    the grant of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been granted repeatedly in the past; (c) all decisions with
respect to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant's participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant's employment contract, if any; (f) the
Restricted Stock Units and the Shares subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Shares subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.
9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant's participation in the Plan, or Participant's acquisition or sale of
the Shares underlying this Award. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding
Participant's participation in the Plan before taking any action related to the
Plan.
10.Address for Notices. Any notice to be given to the Company under the terms of
this RSU Award will be addressed to the Company, in care of its General Counsel
at Zoetis Inc., Five Giralda Farms, Madison, New Jersey 07940, or at such other
address as the Company may hereafter designate in writing.
11.Non-Transferability of Restricted Stock Units. The Restricted Stock Units
shall not be transferable other than by will or the laws of descent and
distribution. The designation of a beneficiary does not constitute a transfer.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, the Restricted Stock Units, as evidenced by this RSU
Award and the Plan, will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.
13.Additional Conditions to Issuance of Shares. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
this Award or the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the grant of
this Award or the issuance of Shares to Participant (or his or her estate), such
grant or issuance will not occur unless and until such listing,



-4-

--------------------------------------------------------------------------------



registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the grant of this Award or the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer the grant of this Award or the delivery until the earliest
date at which the Company reasonably anticipates that the grant of this Award or
the delivery of Shares will no longer cause such violation. The Company will
make all reasonable efforts to meet the requirements of any such state, federal
or foreign law or securities exchange and to obtain any such consent or approval
of any such governmental authority. The Company shall not be obligated to treat
this Award as outstanding or issue any Shares pursuant to this Award at any time
if the grant of this Award or the issuance of Shares pursuant to this Award
violates or is not in compliance with any laws, rules or regulations of the
United States or any state or country.
Furthermore, the Company reserves the right to impose other requirements on
Participant's participation in the Plan, this Award and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with applicable law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the this Award or the holding
or disposition of Shares or receipt of dividends (or dividend equivalent units),
if any (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent the grant of this
Award or the issuance of Shares or may subject Participant to additional
procedural or regulatory requirements he or she is solely responsible for and
will have to independently fulfill in relation to this Award or the Shares.
Notwithstanding any provision herein, this Award and any Shares shall be subject
to any special terms and conditions or disclosures as set forth in any addendum
for Participant's country (the “Country-Specific Addendum,” which forms part
this RSU Award).
14.Administrator Authority. The Administrator will have the power to interpret
the Plan and this RSU Award and to adopt such rules for the administration,
interpretation and application of the Plan and this RSU Award as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this RSU Award.
15.Electronic Delivery and Language. The Company may, in its sole discretion,
decide to deliver any documents related to this Award, any future restricted
stock units or other equity awards granted by the Company, whether under the
Plan or otherwise, or any other Company securities by electronic means or
request Participant's consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. If Participant has received this RSU Award, including appendices,
or any other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.
16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this RSU Award.
17.Agreement Severable. In the event that any provision in this RSU Award will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this RSU Award.
18.Modifications to the Agreement. This RSU Award and the Plan constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this RSU Award in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this RSU Award or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this RSU Award, the
Company reserves the right to revise this RSU Award as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code in
connection to this Award of Restricted Stock Units.
19.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this RSU Award by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing Participant's participation in the Plan. Participant
understands that refusal or withdrawal of consent may affect Participant's
ability to participate in the Plan or to realize benefits from this Award.
Participant understands that the Company and its Affiliates may hold certain
personal information



-5-

--------------------------------------------------------------------------------



about Participant, including, but not limited to, Participant's name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or any Affiliate, details of all Restricted
Stock Units or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant's favor, for the
exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Participant understands that Personal Data may be transferred
to any Affiliates or third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States, Participant's country (if different than the United
States), or elsewhere, and that the recipient's country may have different data
privacy laws and protections than Participant's country.
20.Foreign Exchange Fluctuations and Restrictions. Participant understands and
agrees that the future value of the underlying Shares is unknown and cannot be
predicted with certainty and may decrease. Participant also understands that
neither the Company, nor any affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any Affiliate in its sole discretion of an applicable foreign
currency exchange rate that may affect the value of the Restricted Stock Units
or Shares received (or the calculation of income or Tax-Related Items
thereunder). Participant understands and agrees that any cross-border remittance
made to transfer proceeds received upon the sale of Shares must be made through
a locally authorized financial institution or registered foreign exchange
agency, and may require the Participant to provide such entity with certain
information regarding the transaction.    
21.Amendment, Suspension or Termination of the Plan. By accepting this Award
represented by this RSU Award, Participant expressly warrants that he or she has
received an Award of Restricted Stock Units under the Plan, and has received,
read and understood the Plan. Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
22.Governing Law. This RSU Award will be governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this RSU Award or the Plan,
the parties hereby submit to and consent to the jurisdiction of the State of New
Jersey, and agree that such litigation will be conducted in the courts of the
Morris County, New Jersey, or the federal courts for the United States for the
District of New Jersey, and no other courts.
By Participant's acceptance of this RSU Award, Participant and the Company agree
that this Award of Restricted Stock Units is granted under and governed by the
terms and conditions of this RSU Award (including any country-specific addendum
thereto) and the Plan, and any ancillary documents, all of which are being
delivered simultaneously with, and made a part of, this RSU Award. In addition,
Participant acknowledges and agrees that Participant has reviewed the Plan and
this RSU Award in their entirety, has had an opportunity to obtain the advice of
counsel prior to accepting this RSU Award and fully understand all provisions of
the Plan and this RSU Award. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this RSU Award. Participant further
agrees to notify the Company upon any change in Participant's residence address.



-6-

--------------------------------------------------------------------------------



Country-Specific Addendum to the RSU Award
This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals in the countries listed below and
that may be material to Participant's participation in the Plan. Participant is
solely responsible for any obligations outlined, as well as general tax or other
obligations that may apply. As local laws are often complex and change
frequently and the information provided is general in nature and may not apply
to Participant's specific situation, the Company cannot assure Participant of
any particular result, and Participant should seek professional legal and tax
advice. This Addendum forms part of the RSU Award and should be read in
conjunction with the RSU Award and the Plan. Unless otherwise noted, capitalized
terms shall take the same definitions assigned to them under the Plan and the
RSU Award.
Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Plan, grant
documentation, and any other communications or materials that Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities outside the United States. The issuance of securities
described in any Plan-related documents is not intended for public offering or
circulation in Participant's jurisdiction.
 
 
 
 
European Union
Data Privacy.  The following supplements the Section 21 of the RSU Award:


Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage Participant's participation in the
Plan. Participant understands that he or she may, at any time, view his or her
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant's local human resources representative.
 
 
 
 
Argentina
Foreign Exchange Information. US dollar transactions must be conducted through
financial intermediaries authorized by the Argentine Central Bank. Under recent
amendments in 2012 to Argentine foreign exchange restrictions, the transfer of
funds outside Argentina may be limited or restricted. US dollar proceeds from
the sale of Shares by Participant, when remitted to Argentina, are subject to
conversion to Argentine pesos at applicable exchange rates and subject to any
applicable regulations of the Central Bank. In addition, the transfer of funds
into Argentina as a repatriation of a portfolio investment abroad may be subject
to a 365-day deposit and holding with an Argentine financial institution. Please
confirm the foreign exchange requirements with Participant's local bank before
any transfer of funds in or out of Argentina.
 
 
 
 
Australia
Settlement in Shares Only. Notwithstanding any discretion in the Plan or the RSU
Award to the contrary, settlement of the Restricted Stock Units shall be in
Shares only and not, in whole or in part, in the form of cash.
 
 
 
 
Austria
Foreign Ownership Reporting. If Participant is an Austrian national who owns
securities in foreign deposits, Participant must file an annual notification
with the Austrian National Bank if the value of the securities in foreign
deposits exceeds EUR 5 million or equivalent at the end of the year. If the
value of these securities in foreign deposits exceeds EUR 30 million or
equivalent at the end of a quarter, then these notifications shall be made
quarterly.
 
 
 
 
Brazil
Foreign Assets Reporting
If Participant is a resident of Brazil, Participant will be required to submit
an annual declaration of assets and rights held outside of Brazil to the Central
Bank of Brazil (“BACEN”) if the aggregate value of such assets and rights
(including any capital gain, dividend or profit attributable to such assets) is
equal to or greater than US $100,000. The reporting should be completed at the
beginning of the year.
 
 
 
 




1



--------------------------------------------------------------------------------



Canada
Securities Law Notice. The security represented by the RSU Award was issued
pursuant to an exemption from the prospectus requirements of applicable
securities legislation in Canada. Participant acknowledges that as long as the
Company is not a reporting issuer in any jurisdiction in Canada, the Restricted
Stock Units and the underlying Shares will be subject to an indefinite hold
period and that the Restricted Stock Units and the underlying Shares are subject
to restrictions on their transfer pursuant to such applicable securities
legislation. Participant further acknowledges that (i), unless permitted under
applicable securities legislation, the Participant is not permitted to transfer
the Restricted Stock Units or the underlying Shares before the date that is 4
months and a day after the later of (a) the date of this RSU Award and (b) the
date the Company became a reporting issuer (as such term is defined under
applicable securities legislation) in any province of territory in Canada; (ii)
the certificates representing the Restricted Stock Units and the underlying
Shares will bear the legend required by applicable securities legislation
indicating that the resale of such securities is restricted; and (iii) the
Participant has been advised to consult his or her own legal counsel for full
particulars of the resale restrictions applicable to the Participant.


Employee Tax Treatment. For Canadian federal income tax purposes, the Restricted
Stock Units are intended to be treated as an agreement by the Company to sell or
issue shares to the Employee and, as such, is intended to be subject to the
rules in section 7 of the Income Tax Act (Canada). Under those rules, the
Employee will be considered to have received an employment benefit at the time
of settlement of the vested Restricted Stock Units equal to the full value of
the Shares received, which amount will be taxed as employment income and will be
subject to withholding at source.


Settlement in Shares Only. Notwithstanding any discretion in the Plan, the RSU
Award to the contrary, settlement of the Restricted Stock Units shall only be
made in Shares issued by the Company from treasury and not, in whole or in part,
in the form of cash or other consideration.


Foreign Share Ownership Reporting. If Participant is a Canadian resident,
Participant's ownership of certain foreign property (including shares of foreign
corporations) in excess of $100,000 may be subject to ongoing annual reporting
obligations.


Quebec: Consent to Receive Information in English. The following applies if
Participant is a resident of Quebec: The parties acknowledge that it is their
express wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la redaction en anglais de cette convention, ainsi que de tous
documents exécutés, avis donnés et procedures judiciaries intentées, directement
ou indirectement, relativement à la présente convention.
 
 
 
 
Chile
Exchange Control Information. It is Participant's responsibility to make sure
that he or she complies with exchange control requirements in Chile when the
value of any Share transaction is in excess of US $10,000.  If Participant's
aggregate investments held outside of Chile exceeds US $5,000,000 (including the
investments made under the Plan), Participant must report the investments
annually to the Central Bank.
 
 
 
 
Colombia
Foreign Ownership Information. Prior approval from a government authority is not
required to hold shares. However, if the value of foreign investments, including
the value of any equity awards, equals or exceeds US $500,000, such investments
must be registered with the Colombian Central Bank by June 30th of each year.
 
 
 
 




2



--------------------------------------------------------------------------------



France
No Tax Qualification. This grant is not intended to be a tax-qualified award and
is not granted under any Sub-Plan for French tax purposes. Accordingly, the
relevant vesting and termination provisions will be as stated in the RSU Award.
Although Participant may have received grants in the past that were subject to
specified post-vesting sale restrictions, the Shares received upon vesting under
this RSU Award may be sold at anytime, subject to the RSU Award and applicable
insider trading policies.


Foreign Exchange Information. Residents of France with foreign account balances
in excess of EUR 1 million or its equivalent must report monthly to the Bank of
France.


Consent to Receive Information in English. Participant confirms he or she has
read and understands the documents relating to this grant (the Plan and this
Agreement) which were provided to Participant in the English language.
Participant accepts the terms of those documents accordingly.  Vous confirmez
avoir lu et compris les documents relatifs aÌ cette attribution (le Plan et ce
Contrat) qui vous ont été communiqués en langue anglaise. Vous en acceptez les
termes en connaissance de cause.
 
 
 
 
India
Repatriation Requirement. Participant shall take all reasonable steps to
repatriate to India immediately all foreign exchange received by Participant as
a consequence of Participant's participation in the Plan and in any case not
later than 90 days from the date of sale of the stocks so acquired by
Participant under the Plan. Further, Participant shall in no case take any
action (or refrain from taking any action) that has the effect of a) delaying
the receipt by Participant of the whole or part of such foreign exchange; or b)
eliminating the foreign exchange in whole or in part to be receivable by
Participant.


Upon receipt or realization of the foreign exchange in India, including in
relation to any dividend payments, Participant shall surrender the received or
realised foreign exchange to an authorised person within a period of 180 days
from the date of such receipt or realisation, as the case may be. Please note
that Participant should keep the remittance certificate received from the bank
where foreign currency is deposited in the event that the Reserve Bank of India,
the Company or Participant's employer requests proof of repatriation.


Due to the above repatriation requirement, Participant will not be permitted in
any Company dividend reinvestment program (if any).
 
 
 
 
Ireland
Settlement in Shares Only. Notwithstanding any discretion in the Plan, the RSU
Award to the contrary, settlement of the Restricted Stock Units shall be in
Shares only and not, in whole or in part, in the form of cash.


Director Notification Obligation. If Participant is a director or shadow
director of the Company or a Subsidiary or Affiliate, Participant may be subject
to special reporting requirements with regard to the acquisition of Shares or
rights over Shares (including acquisitions by Participant's spouse or children).
Participant should contact his or her personal legal advisor for further details
if Participant is a director or shadow director.
 
 
 
 




3



--------------------------------------------------------------------------------



Italy
Data Privacy Consent
Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing is Zoetis, Inc., with registered offices at 5 Giralda Farms, Madison,
New Jersey 07940 USA, and its Representative in Italy for privacy purposes is
Participant's human resources representative, ZoetisCompensation@zoetis.com.


I understand that Personal Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Personal Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/200.


The processing activity, including the communication and transfer of my Personal
Data abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan. I
understand that the use of my Personal Data will be minimized where it is not
necessary for the implementation, administration and management of the Plan. I
further understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, I have the right to, including but not limited to, access, delete,
update, ask for rectification of my Personal Data and stop, for legitimate
reason, the Personal Data processing. Furthermore, I am aware that my Personal
Data will not be used for direct marketing purposes.
 
 
 
 
Korea
Repatriation Requirement. Please note that proceeds received from the sale of
stock overseas must be repatriated to Korea within eighteen (18) months if such
proceeds exceed US $500,000 per sale. Separate sales may be deemed a single sale
if the sole purpose of separate sales was to avoid a sale exceeding the US
$500,000 per sale threshold.
 
 
 
 
Mexico
Labor Law Statement.  The invitation Zoetis is making under the Plan is
unilateral and discretionary and is not related to the salary and other
contractual benefits granted to Participant by Participant's employer. Zoetis
reserves the absolute right to amend the Plan and discontinue it at any time
without any liability to Participant. This invitation and, in Participant's
case, the acquisition of shares does not, in any way, establish a labor
relationship between Participant and Zoetis, nor does it establish any rights
between Participant and Participant's employer.
 
La invitación que Zoetis hace en relación con el Plan es unilateral y
discrecional, por lo tanto, Zoetis se reserva el derecho absoluto para modificar
o terminar el mismo, sin ninguna responsabilidad para usted. Esta invitación y,
en su caso, la adquisición de acciones, de ninguna manera establecen relación
laboral alguna entre usted y Zoetis y tampoco establece derecho alguno entre
usted y su empleador.
 
 
 
 
Philippines
Securities Law Notice. This offering is subject to exemption from the
requirements of registration with the Philippines Securities and Exchange
Commission under Section 10.1 (k) of the Philippines Securities Regulation
Code.  THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
PHILIPPINES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION
CODE. ANY FUTURE OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS
UNDER THE CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.
 
 
 
 
Poland
Foreign Ownership Reporting. If Participant holds more than PLN 7,000,000 in
foreign securities (including Shares) at year-end, Participant is required to
report quarterly to the National Bank of Poland regarding the number and value
of such securities. Such reports are filed on special forms available on the
website of the National Bank of Poland. Additional forms are required if
Participant holds 10% or more of the voting rights in a foreign entity.
 
 
 
 
Russia
Securities Law Notice. Neither this offer nor the distribution of related
documentation constitutes the public circulation of securities in Russia. Any
Shares Participant receives upon vesting of Participant's Restricted Stock Units
will be subject to an immediate forced sale, and Participant will receive the
cash proceeds. A stock certificate will not be issued to Participant.
Participant is not permitted to transfer any shares received under any Company
employee equity program into Russia.
 
 




4



--------------------------------------------------------------------------------



 
 
Singapore
Securities Law Notice
This grant of the Restricted Stock Units and the Shares to be issued upon
vesting of the Restricted Stock Units shall be made available only to an
employee of the Company or its Subsidiary or Affiliate, in reliance of the
prospectus exemption set out in Section 173(1)(f) of the Securities and Futures
Act (Chapter 289) of Singapore. In addition, Participant agrees, by
Participant's acceptance of this grant, not to sell any Shares within six months
of the date of grant. Please note that neither this RSU Award nor any other
document or material in connection with this offer of the Restricted Stock Units
and the Shares hereunder has been or will be lodged, registered or reviewed by
any regulatory authority in Singapore.


Director Reporting
If Participant is a director or shadow director of the Company or a Subsidiary
or Affiliate, Participant may be subject to special reporting requirements with
regard to the acquisition of shares or rights over shares. Participant should
contact his or her personal legal advisor for further details if Participant is
a director or shadow director.


Exit Tax / Deemed Exercise Rule
If Participant has received Restricted Stock Units in relation to Participant's
employment in Singapore, please note that if, prior to the vesting of
Participant's Restricted Stock Units, Participant is 1) a permanent resident of
Singapore and leave Singapore permanently or are transferred out of Singapore;
or 2) neither a Singapore citizen nor permanent resident and either cease
employment in Singapore or leave Singapore for any period exceeding 3 months,
Participant will likely be taxed on Participant's unvested Restricted Stock
Units on a “deemed exercise” basis, even though Participant's Restricted Stock
Units have not yet vested.  Participant should discuss his or her tax treatment
with Participant's personal tax advisor. 
 
 
 
 
Spain
Foreign Share Ownership Reporting. If Participant is a Spanish resident,
Participant's acquisition, purchase, or sale of foreign-listed stock may be
subject to ongoing annual reporting obligations with the General Directorate of
International Economy and Foreign Transactions. If shares are kept abroad,
Participant will need to submit a statistical report on an official Form D6 each
January in relation to the preceding year. Additionally, a Form D8 must be
submitted to the aforementioned authorities in certain circumstances. In
addition, if Participant is a Spanish tax resident, under new law Participant
must also report to the tax authorities if Participant has shares abroad with a
value of EUR 50,000 or more.
 
 
 
 
Taiwan
Foreign Exchange Information.  Participant may acquire and remit foreign
currency (including proceeds from the sale of Shares) into and out of Taiwan of
up to US $5,000,000 per year. If this threshold is exceeded or if the
transaction amount is TWD $500,000 or more in a single transaction or in certain
other situations, Participant may be required to provide additional supporting
documentation to the satisfaction of the remitting bank. Participant should
consult his or her personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.
 
 
 
 
Thailand
Repatriation Requirement. All proceeds from the sale of Shares must be remitted
to Thailand and must be deposited or converted into Thai Baht with a commercial
bank in Thailand within 360 days of receipt. Dividend payments (if any) will
also be subject to this repatriation requirement unless they are reinvested
pursuant to any Company dividend reinvestment program.
 
 
 
 
United Arab Emirates
Securities Law Notice
This Plan has not been approved or licensed by the UAE Central Bank or any other
relevant licensing authorities or governmental agencies in the United Arab
Emirates. This Plan is strictly private and confidential and has not been
reviewed by, deposited or registered with the UAE Central Bank or any other
licensing authority or governmental agencies in the United Arab Emirates. This
Plan is being issued from outside the United Arab Emirates to a limited number
of employees of Zoetis Inc. or a Subsidiary or Affiliate and must not be
provided to any person other than the original recipient and may not be
reproduced or used for any other purpose. Further, the information contained in
this report is not intended to lead to the issue of any securities or the
conclusion of any other contract of whatsoever nature within the territory of
the United Arab Emirates.
 
 
 
 




5



--------------------------------------------------------------------------------



United Kingdom
Settlement in Shares Only. Notwithstanding any discretion in the Plan, the RSU
Award to the contrary, settlement of the Restricted Stock Units shall be in
Shares only and not, in whole or in part, in the form of cash.


Withholding of Tax. This provision supplements Section 6 of the RSU Award: If
payment or withholding of the Tax-Related Items is not made within ninety (90)
days of the event giving rise to the Tax-Related Items (the “Due Date”) or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items will
constitute a loan owed by Participant to the Employer, effective on the Due
Date. Participant agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty's Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the employer may recover it at
any time thereafter by any of the means referred to in Section 6 of the
Agreement. Notwithstanding the foregoing, if Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), Participant will not be
eligible for such a loan to cover the Tax-Related Items. In the event that
Participant is a director or executive officer and the Tax-Related Items are not
collected from or paid by Participant by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to Participant on which
additional income tax and national insurance contributions will be payable.
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime.
 
 
 
 










6

